                                             Case 3:18-cv-06721-JCS Document 72 Filed 09/09/19 Page 1 of 4


                                           Donald R. McPhail (admitted pro hac vice)   Mark I. Schickman (CSB #62653)
                                       1   Email: dmcphail@dickinsonwright.com         Cathleen S. Yonahara (CSB #203802)
                                           DICKINSON WRIGHT PLLC                       FREELAND COOPER & FOREMAN LLP
                                       2   International Square
                                           1825 Eye St. N.W., Suite 900                150 Spear Street, Suite 1800
                                       3   Washington, D.C. 20006                      San Francisco, California 94105
                                           Telephone: (202) 457-0160                   Telephone: (415) 541-0200
                                       4   Facsimile: (844) 670-6009                   Facsimile: (415) 495-4332
                                                                                       Email: schickman@freelandlaw.com
                                       5
                                                                                       yonahara@freelandlaw.com
                                       6
                                           Jonathan D. Baker (State Bar No. 196062)    THEODORE J, BIELEN, JR.(CSB #56395)
                                       7   Email: jdbaker@dickinsonwright.com          BIELEN & LAMPE
                                           DICKINSON WRIGHT RLLP                       1390 Willow Pass Road, Ste 1020
                                       8   800 W. California Avenue, Suite 110
                                           Sunnyvale, CA 94086                         Concord, CA 94520
                                           Telephone: (408) 701-6100                   Telephone: (925) 288-9720
                                       9
                                           Facsimile: (844) 670-6009                   Facsimile: (925) 288-9731
                                      10                                               Email: bielenlt@yahoo.com

                                      11                                               Attorneys for Defendant
                                                                                       O’Keeffe’s, Inc. dba Safti First
                                      12
800 W. California Avenue, Suite 110




                                           Jia-geng Lu (State Bar No. 271589)
                                           Email: jlu@dickinsonwright.com
                                      13
      Sunnyvale, CA 94086




                                           DICKINSON WRIGHT PLLC
                                           607 W. 3rd Street, Suite 2500
                                      14   Austin, Texas 78701
                                           Telephone: (512) 770-4200
                                      15   Facsimile: (844) 670-6009
                                      16   Attorneys for Ely Holdings Limited
                                      17                               UNITED STATES DISTRICT COURT
                                      18                           NORTHERN DISTRICT OF CALIFORNIA
                                      19                                  SAN FRANCISCO DIVISION
                                      20   ELY HOLDINGS LIMITED,                        Case No. 3:18-cv-06721 JCS
                                           a United Kingdom company, and
                                      21   GREENLITE GLASS SYSTEMS INC.,
                                           a Canadian Company                           PATENT L.R. 4-3 JOINT CLAIM
                                      22                                                CONSTRUCTION AND PRE-HEARING
                                                         Plaintiffs,                    STATEMENT
                                      23

                                      24          v.

                                      25   O’KEEFFE’S, INC. d/b/a SAFTI FIRST,
                                           a California corporation, ,
                                      26
                                                         Defendant.
                                      27

                                      28

                                                              PATENT L.R. 4-3 JOINT CLAIM CONSTRUCTION
                                                                   AND PRE-HEARING STATEMENT
                                                Case 3:18-cv-06721-JCS Document 72 Filed 09/09/19 Page 2 of 4


                                       1            Pursuant to Patent L.R. 4-3 and the Court’s Orders of March 18, 2019 (Dkt. No. 36) and
                                       2   June 11, 2019 (Dkt. No. 62), Plaintiffs Ely Holdings Limited and Greenlite Glass Systems Inc. and
                                       3   Defendant O’Keeffe’s, Inc. d/b/a SAFTI FIRST submit this Joint Claim Construction and Pre-
                                       4   Hearing Statement.
                                       5   I.       PATENT L.R. 4-3(a): AGREED CLAIM CONSTRUCTIONS
                                       6            The parties have not reached an agreement as to the constructions of any of the claim
                                       7   terms/phrases found in U.S. Patent No. 7,694,475 (“the ‘475 patent”), which is the only patent-in-
                                       8   suit.
                                       9
                                           II.      PATENT L.R. 4-3(b): DISPUTED CLAIM CONSTRUCTIONS
                                      10            The parties have proposed constructions for each of the disputed claim terms/phrases,
                                      11   together with an identification of all references from the specification or prosecution history that
                                      12
800 W. California Avenue, Suite 110




                                           support that construction, and an identification of any extrinsic evidence known to the party on
                                      13
      Sunnyvale, CA 94086




                                           which it intends to rely either to support its proposed construction or to oppose any other party’s
                                      14   proposed construction in the attached Exhibits A-C as follows:
                                      15            Exhibit A contains a list of the disputed claim terms/phrases along with each party’s
                                      16   proposed construction therefor;
                                      17            Exhibit B contains Plaintiffs’ identification of intrinsic and extrinsic evidence supporting
                                      18   their proposed constructions; and
                                      19            Exhibit C contains Defendant’s identification of intrinsic and extrinsic evidence supporting
                                      20   its proposed constructions.
                                      21            Either party may also rely on intrinsic and/or extrinsic evidence identified by the other
                                      22   party, and any evidence obtained through claim construction discovery. A party may supplement
                                      23   its claim construction positions and/or supporting evidence in response to any change of position
                                      24   by the other party, or for other good cause.
                                      25

                                      26

                                      27

                                      28

                                                                PATENT L.R. 4-3 JOINT CLAIM CONSTRUCTION
                                                                     AND PRE-HEARING STATEMENT
                                             Case 3:18-cv-06721-JCS Document 72 Filed 09/09/19 Page 3 of 4


                                       1   III.   PATENT L.R. 4-3(c): MOST SIGNIFICANT CONSTRUCTIONS
                                       2          The construction of each of the nine (9) disputed claim terms/phrases is significant to the

                                       3   resolution of this case. As currently informed, Plaintiffs and Defendant agree that the construction

                                       4   of terms 1, 2, 4, 5, and 7, dealing with independent claims, may be case dispositive.

                                       5   IV.    PATENT L.R. 4-3(d): LENGTH OF CLAIM CONSTRUCTION HEARING
                                       6          Plaintiffs anticipate that the claim construction hearing will take two (2) hours, with the
                                       7   time split equally between the parties. Defendant anticipates that the claim construction hearing
                                       8   will take __ hour(s).
                                       9   V.     PATENT L.R. 4-3(e): LIVE WITNESS TESTIMONY
                                      10          The parties do not intend to present live witness testimony on claim construction. Pursuant
                                      11   to the Court’s instructions, however, each party will have its expert witness(es) present for the
                                      12
800 W. California Avenue, Suite 110




                                           claim construction hearing.
                                      13   VI.    PATENT L.R. 4-3(f): REQUESTED FACTUAL FINDINGS
      Sunnyvale, CA 94086




                                      14          The parties do not request any factual findings.

                                      15

                                      16

                                      17

                                      18

                                      19

                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28

                                                               PATENT L.R. 4-3 JOINT CLAIM CONSTRUCTION
                                                                    AND PRE-HEARING STATEMENT
                                             Case 3:18-cv-06721-JCS Document 72 Filed 09/09/19 Page 4 of 4


                                           Dated: September 9, 2019           Respectfully submitted,
                                       1

                                       2                                      DICKINSON WRIGHT PLLC

                                       3
                                                                              By: /s/ Jia-geng Lu
                                       4                                          Jia-geng Lu
                                       5                                      Attorneys for Plaintiffs
                                       6                                      Ely Holdings Limited and
                                                                              Greenlite Glass Systems Inc.
                                       7

                                       8                                      FREELAND COOPER & FOREMAN LLP
                                       9
                                                                              By: /s/ Mark I. Schickman
                                      10                                          Mark I. Schickman

                                      11                                      Attorneys for Defendant
                                                                              O’Keeffe’s, Inc. d/b/a SAFTI FIRST
                                      12
800 W. California Avenue, Suite 110




                                      13
      Sunnyvale, CA 94086




                                      14

                                      15

                                      16

                                      17

                                      18

                                      19

                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28

                                                             PATENT L.R. 4-3 JOINT CLAIM CONSTRUCTION
                                                                  AND PRE-HEARING STATEMENT
